Exhibit 10.1

 

EXECUTION VERSION

 

SEPARATION AND  NON-COMPETITION AGREEMENT AND FULL AND FINAL
RELEASE OF CLAIMS

 

This Separation and Non-Competition Agreement and Full and Final Release of
Claims (“Agreement”) is entered into by and between Patrick J. Sullivan (“you”)
and Berkshire Bank (the “Bank”) on July 24, 2013 (the “Effective Date”).  For
purposes of this Agreement, the term “Bank” shall also include the Bank’s
successors, and all of their respective parent companies, subsidiaries,
affiliates, officers, directors, employees and agents.

 

WHEREAS, Patrick J. Sullivan, the Executive Vice President, Commercial Banking,
Wealth Management, and Insurance of Berkshire Hills Bancorp, Inc. and the Bank,
informed the Bank of his intention to resign his employment on July 24, 2013 and
that he is willing to remain employed with the Bank through July 26, 2013; and

 

WHEREAS, Mr. Sullivan wishes to receive the consideration and benefits described
in Section 2 of this Agreement, to which he would not be otherwise entitled, and
in exchange for that consideration and benefits he has chosen to sign this
Agreement; and

 

WHEREAS, Mr. Sullivan acknowledges that the execution of this Agreement is
knowing and voluntary and that he has had a reasonable period of time in which
to consider whether to sign this Agreement; and

 

WHEREAS, it is in the best interest of the Bank to obtain Mr. Sullivan’s
agreement to not compete with the Bank and to not solicit the Bank’s employees
or clients and to not disparage the Bank, or the employees and directors of the
Bank; and

 

WHEREAS, to avoid potential litigation, it is also in the best interest of the
Bank to enter into this Agreement in order to receive Mr. Sullivan’s release of
any and all claims against the Bank.

 

NOW, THEREFORE, in consideration of the mutual covenants and other good and
valuable consideration described herein, the parties agree as follows:

 

1.             Consulting Services.  You agree to make yourself available to
provide consulting services as are reasonably requested by the Bank.  Such
consulting services shall not exceed twenty (20) hours per month and may be
provided by telephone or by e-mail.  You agree to devote such time and attention
to your duties hereunder in a professional and competent manner and to use your
best efforts to perform the consulting services to the Bank pursuant to this
Agreement.  You are not hereby granted nor will you have any authority, apparent
or otherwise, to bind or commit the Bank.

 

2.             Cash Separation Payments and Benefits in Exchange for the
Consulting, Non-Competition, Non-Solicitation, Non-Disparagement and Release
Provisions in this Agreement.  Upon your timely execution of this Agreement and
in exchange for your full compliance with this Agreement and in honoring the
commitments undertaken herein, and after the expiration of the 7-day revocation
period explained in Section 11 of this Agreement, the Bank agrees to:

 

--------------------------------------------------------------------------------


 

(a) Pay you $750,000, with $400,000 payable in August 2013, and $20,588 payable
in monthly installments with the first payment commencing in August 2013 and the
last payment occurring in December 2014; and

 

(b) Provide you with group health and dental insurance coverage, at no expense
to you, substantially comparable, as reasonably available, to the coverage
maintained by Berkshire Bank for you prior to your termination, except to the
extent such coverage may be changed in its application to all Berkshire Bank
employees and then the coverage provided to you shall be commensurate with such
changed coverage.  Such coverage shall commence on July 27, 2013 and end on
July 31, 2016.  This insurance coverage will run concurrently with the
Consolidated Omnibus Reconciliation Act of 1985, as amended (“COBRA”). 
Notwithstanding the foregoing, if applicable law (including, but not limited to,
laws prohibiting discrimination in favor of highly compensated employees), or,
if participation by you is not permitted under the terms of the applicable
health plans, or if providing such benefits would subject the Bank to penalties,
then the Bank shall pay you a cash lump sum payment reasonably estimated to be
equal to the value of such health and dental benefits, with such payment to be
made by lump sum within thirty (30) business days after the date that the
Company determines that such insurance coverage (or the remainder of such
insurance coverage) cannot be provided for the foregoing reasons.

 

You acknowledge and agree that you will not be eligible for any additional
compensation after the Effective Date, including but not limited to compensation
under the Bank’s (i) Executive’s Incentive Plan, (ii) Long-Term Incentive Plan,
(iii) unused vacation time, and (iv) all non-vested equity awards will be
forfeited.  You understand that, in order to be eligible for the payments
described in this Section 2, you must be in full compliance with the terms of
this Agreement, including but not limited to the obligations in Sections 8 and 9
of this Agreement.

 

3.             Tax Liability:  You understand that the Bank shall issue an IRS
Form 1099-Misc. for the payment specified in Section 2 of this Agreement.

 

4.             Release of Claims.

 

(a)           In exchange for the payments and benefits described above in
Section 2, you hereby release, waive, and forever discharge the Bank from any
and all claims of any kind whatsoever, whether known or unknown at this time,
arising out of or connected with, your employment with the Bank and the
termination of your employment, including, but not limited to, the Severance
Agreement, dated as of December 21, 2010, entered into by and among the Company,
Berkshire Bank and you, the Three Year Change in Control Agreement, dated as of
December 21, 2010, entered into by and among the Company, Berkshire Bank and
you, the Settlement Agreement, dated as of December 21, 2010, entered into by
and among the Company, Legacy Bancorp, Inc., Legacy Banks and you, all matters
in law, in equity, in contract (oral or written, express or implied) or in tort,
or arising under any employee benefit plan, or pursuant to statute, including
but not limited to any claim of any types of discrimination under the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act, the
Worker Adjustment and Retraining Notification Act, Title VII of the Civil Rights
Act of 1964, as amended, the Americans with Disabilities Act, and any other
federal, state, or local law, rule,

 

2

--------------------------------------------------------------------------------


 

regulation, executive order or guideline from the beginning of time through the
date of this Agreement, excepting only:

 

(i)            This Agreement shall not apply to rights or claims that may arise
after the date of this Agreement; nor shall any provision of this Agreement be
interpreted to waive, release, or extinguish any rights that — by express and
unequivocal terms of law — may not under any circumstances be waived, released,
or extinguished.

 

(ii)           This Agreement shall not apply to your (i) vested benefits under
any tax-qualified plan (e.g., 401(k) Plan), (ii) vested stock options granted
under any equity incentive plan of the Bank, (iii) claims for benefits under any
retirement or other similar employee pension plan within the meaning of ERISA.

 

(iii)          This Agreement shall not apply to any indemnification rights you
may have under applicable corporate law, the articles of incorporation, charter
or bylaws of the Bank, or as an insured under any director’s and officer’s
liability insurance policy now or previously in force.

 

5.             Affirmations:

 

(a)           You understand that you do not have any right or claim to any
continued or future employment with the Bank.

 

(b)           You represent and warrant that there are no pending claims,
lawsuits, charges, grievances, or causes of action of any kind that you have
brought against the Bank and that, to the best of your knowledge, you possess no
such claims or, to the extent that you have any claims or disputes, you agree
that they are released as part of this Agreement.  This Agreement does not
prohibit you from filing a charge with or participating in an investigation
conducted by the EEOC or any other governmental body, however, in view of the
consideration provided under this Agreement, you hereby waive any and all rights
to recover damages under, or by virtue of, any such investigation or proceeding.

 

6.             Return of Materials.  You will promptly return to the Bank all
equipment, documents and other materials in your possession that are the
property of the Bank, whether created by you or by others, and including the
originals and all copies thereof, whether electronic, paper or any other form.

 

7.             Confidentiality.  You acknowledge that you have had access to
trade secrets and other confidential information regarding the Bank and their
businesses that are unique and irreplaceable and that the use of such trade
secrets and other confidential information by a competitor, or certain other
persons, would cause irreparable harm to the Bank.  Accordingly, you will not
disclose or use to the detriment of the Bank any such trade secrets or other
confidential information.  Confidential information includes any information,
whether or not reduced to written or other tangible form, which (i) is not
generally known to the public or within the industry; (ii) has been treated by
the Bank as confidential or proprietary; and (iii) is of competitive advantage
to the Bank.

 

3

--------------------------------------------------------------------------------


 

8.             Non-Disparagement.  You covenant that, except to the extent
required by law, you will not make to any person or entity any statement,
whether written or oral, that directly or indirectly impugns the integrity of,
or reflects negatively on the Bank or any of its employees, officers or
directors, or that denigrates, disparages or results in detriment to the Bank. 
The Bank’s executive management covenants that, except to the extent required by
law, the executive management will not make to any person or entity any
statement, whether written or oral, that directly or indirectly impugns the
integrity of, or reflects negatively on you.  This section does not prohibit any
truthful statement made to any government agency in the context of an official
investigation.

 

9.             Non-Solicitation/Non-Compete.  You hereby covenant and agree
that, from July 26, 2013 through December 31, 2014, you shall not, without the
written consent of the Bank, either directly or indirectly:

 

(a)           solicit, offer employment to, or take any other action intended
(or that a reasonable person acting in like circumstances would expect) to have
the effect of causing any officer or employee of the Bank, or any of their
respective subsidiaries or affiliates, to terminate his or her employment and
accept employment or become affiliated with, or provide services for
compensation in any capacity whatsoever to, any firm, corporation, entity or
enterprise that competes with the business of the Bank, or any of their direct
or indirect subsidiaries or affiliates; or

 

(b)           solicit, provide any information, advice or recommendation or take
any other action intended (or that a reasonable person acting in like
circumstances would expect) to have the effect of causing any customer of the
Bank or its affiliates to terminate an existing business or commercial
relationship with the Bank or its affiliates or transfer some or all of such
customer’s business or relationships with the Bank or its affiliates; provided
further, that it is expressly understood and acknowledged that this paragraph
shall not prevent any customer of the Bank or its affiliates to voluntarily
elect to transfer its business or relationships to you so long as you have not
in any way solicited, provided any information, advised, recommended or taken
any action to encourage such customer to take such action; or

 

(c)           become an officer, employee, consultant, director, independent
contractor, agent, sole proprietor, joint venturer, greater than 5% equity owner
or stockholder, partner or trustee of any savings association, savings and loan
association, savings and loan holding company, credit union, bank or bank
holding company, insurance company or agency, any mortgage or loan broker or any
other financial services entity or business that (i) competes with the business
of Berkshire Hills Bancorp, Inc., the Bank or its affiliates; and (ii) has
headquarters or offices within sixty (60) miles of Pittsfield, Massachusetts.

 

10.          Acceptance of Agreement.

 

(a)           You acknowledge that you have been advised by the Bank that you
have at least 45 calendar days from the date you receive this Agreement (the
“Acceptance Period”) to consider whether or not to accept this Agreement and
seek counsel to advise you about signing this Agreement.  Any modifications or
changes to this Agreement agreed upon by you, the Bank will not restart or
affect your 45 day review period.  This Agreement will not

 

4

--------------------------------------------------------------------------------


 

become effective or enforceable until the cancellation period described in
Section 11 below has expired without you cancelling this Agreement.

 

(b)           You acknowledge that, before signing this Agreement, you were
advised by the Bank to consult with an attorney.  You agree that you had an
adequate opportunity to review this Agreement with persons of your choice,
including your attorney, that you fully understand the terms of this Agreement,
and that you have signed it knowingly and voluntarily.

 

(c)           You acknowledge that, by signing this Agreement and not cancelling
it, you waive any claim that you have or might have accrued, prior to the date
of your signing this Agreement, against the Bank under the Age Discrimination in
Employment Act.

 

11.          Cancellation of Agreement.   You have the right to cancel this
Agreement at any time within the seven (7) day period immediately following your
acceptance of the Agreement.  If you decide to cancel this Agreement, you must
do so by mailing notice of cancellation, by certified mail, return receipt
requested, postmarked within the seven (7) day cancellation period to Linda
Johnston, Executive Vice President, Human Resources, Berkshire Bank, P.O. Box
1308, Pittsfield, MA 01202-1308. This Agreement will not be effective until the
8th day after you sign and do not cancel this Agreement.

 

12.          No Admission of Liability.  This Agreement is not an admission by
the Bank of any liability to you.

 

13.          Governing Law and Jurisdiction.  This Agreement shall be governed
and conformed in accordance with the laws of the Commonwealth of Massachusetts
without regard to its conflict of laws provision.

 

14.          Savings Clause.  If any provision of this Agreement is determined
to be void or unenforceable, the remaining provisions of this Agreement will
remain in full force and effect.

 

15.          Entire Agreement.  This Agreement represents the entire
understanding of both you and the Bank with respect to the subject matter hereof
and supersedes all prior understandings, written, or oral.

 

16.          Counterparts. This Agreement may be signed in counterparts, and all
of the counterpart copies shall be treated as a single agreement.

 

17.          Assignment; Modification of Agreement.  This Agreement will inure
to the benefit of the Bank and any successors and assigns.  You may not assign
your rights, duties or obligations under this Agreement.  None of the terms of
this Agreement may be changed or modified except in a writing signed by both you
and the Bank. Any such agreed upon change or modification to this Agreement will
not restart or otherwise affect the original 45 calendar day consideration
period referred to in Section 11 above.

 

18.          Required Regulatory Provision.  This agreement and any separation
payment or insurance benefit hereunder shall be subject to the requirements of
Section 18(k) of

 

5

--------------------------------------------------------------------------------


 

the Federal Deposit Insurance Act, 12 U.S.C. § 1828(k) and the FDIC’s Golden
Parachute Regulation, 12 C.F.R. Part 359.

 

19.          Clawback Policy.  Notwithstanding anything to the contrary herein,
the Bank or its successors shall retain the legal right to demand the return of
any payments made hereunder as required by the Bank’s federal or state
regulator.  You further agree that the non-competition, non-solicitation and
non-disparagement obligations set forth in this Agreement are material terms of
the Agreement, and that the Bank would not have entered into this Agreement
without your agreement to them, and that breach of any of these obligations
would cause the Bank irreparable injury.  If the Bank establishes a breach of
any of these obligations, you agree that the Bank shall be entitled to recover
from you, at the Bank’s option, the full amount paid to you under this
Agreement, including amounts paid prior to such breach, as liquidated damages or
actual damages, but not both types of damages, as well as reasonable attorney’s
fees and costs incurred to enforce this Agreement.

 

20.          Cooperation.  You agree that, upon reasonable request, you will
cooperate with the Bank and any of its officers, directors, agents, employees,
attorneys and advisors in the Bank’s investigation of, preparation for, and
prosecution or defense of any matter(s) brought by or against the Bank or any of
its officers or directors, including without limitation litigation concerning:
(a) facts or circumstances about which you have any actual or alleged knowledge
or expertise that was obtained during your employment with the Bank or (b) any
of your acts or omissions, real or alleged, of your employment with the Bank. 
You agree that, upon reasonable notice, you will appear and provide full and
truthful testimony in proceedings associated with the above referenced matters,
provided that the Bank shall reimburse you for all reasonable travel expenses
associated with the giving of testimony and shall work with you as reasonably
practicable to schedule the activities contemplated by this Section 20 so as not
to unreasonably interfere with your other commitments.

 

21.          Successors and Assigns.

 

The Bank shall require any successor or assignee, whether direct or indirect, by
purchase, merger, consolidation or otherwise, to all or substantially all the
business or assets of the Bank, expressly and unconditionally to assume and
agree to perform the Bank’s obligations under this Agreement, in the same manner
and to the same extent that the Bank would be required to perform if no such
succession or assignment had taken place.

 

PLEASE INDICATE YOUR ACCEPTANCE OF THIS AGREEMENT BY SIGNING THE FOLLOWING PAGE.

 

[Signature Page to Follow]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first written above.

 

 

 

EMPLOYEE

 

 

 

 

 

/s/ Patrick J. Sullivan

 

Patrick J. Sullivan

 

 

 

 

 

BERKSHIRE BANK

 

 

 

 

 

By:

/s/ Linda Johnston

 

 

Duly Authorized Officer

 

7

--------------------------------------------------------------------------------